PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel;
And it appearing that the controlling question is whether the sale of a certain tobacco warehouse was negotiated and contracted for by the Burley Tobacco Warehouse, Inc., a corporation, or by its stockholders;
And it appearing that the trial court upon consideration of the entire transaction determined that a sale by the corporation was not intended, that the stockholders and directors had held a meeting to consider the propriety of dissolving the corporation within the year, that negotiation for sale on behalf of the corporation was never authorized, that the property was conveyed by the corporation to the stockholders prior to the sale and by the stockholders deeded to the purchasers, that payment was made directly to the stockholders;
And the findings of the District Court being supported by substantial evidence;
And no reversible error appearing in the record;
It is ordered that the judgment, 106 F.Supp. 949, be and it hereby is affirmed upon the authority of the United States v. Cumberland Public Service Co., 338 U.S. 451, 70 S.Ct. 280, 94 L.Ed. 251.